

Exhibit 10.13
Atlantic Stewardship Bank
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT


THIS SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT (“Agreement”) is made and
entered into this day of January 1, 2018, by and between Atlantic Stewardship
Bank (“Bank”), a state-chartered commercial bank located in Midland Park, NJ and
Claire Chadwick (“Executive”).


Article 1
Benefits
Tables
The following tables describe the benefits available to the Executive, or the
Executive’s Beneficiary, upon the occurrence of certain events. Capitalized
terms have the meanings given them in Article 3. Each benefit described is in
lieu of any other benefit herein, except as expressly stated otherwise.


Table A: Retirement Benefit


Distribution Event
Amount of Benefit
Form of Benefit
Timing of Benefit Distribution
Separation from Service following attainment of age 66
$30,367 per year
Equal
monthly
payments
Payments begin: First day of the month following Separation from Service


Duration: 180 months




Duration: 15 years



Table B: Benefit Available Prior to
Retirement & Other Separation from Service
Events


Distribution Event
Amount of Benefit
Form of Benefit
Timing of Benefit Distribution
Voluntary or Involuntary Separation from Service prior to age 66
100% of the Accrued Liability Balance, calculated as of date of Separation from
Service
Lump sum
Payment begins: Within 90 days following Separation from Service
Change in Control , followed by Involuntary Separation from Service within 2
years
Table A Benefit
Equal monthly payments
Payments begin: First day of the month following Separation from Service


Duration: 180 months
Termination of employment upon Disability
Table A Benefit
Equal monthly payments
Payments begin: First day of the month following Separation from Service


Duration: 180 months













2



--------------------------------------------------------------------------------




Table C: Death Benefit


Distribution Event
Amount of Benefit
Form of Benefit
Timing of Benefit Distribution
Death while actively employed by Bank or during installment payout of benefit
under Table A or B
100% of the Accrued Liability Balance, calculated as of date of death [
Lump sum
Payment (to Beneficiary): within 90 days following Executive’s death



Article 2
Purpose


The purpose of this Agreement is to further the growth and development of the
Bank by providing Executive with supplemental retirement income, and thereby
encourage Executive’s productive efforts on behalf of the Bank and the Bank’s
shareholders, and to align the interests of the Executive and those
shareholders. The Bank promises to make certain payments to the Participant, or
the Participant’s Beneficiary, at retirement, death, or upon some other
qualifying event pursuant to the terms of this Agreement.




Article 3
Definitions and Construction


It is intended that this Agreement comply and be construed in accordance with
Section 409A of the Internal Revenue Code (the "Code"). It is also intended that
the Agreement be "unfunded" and maintained for a select group of management or
highly compensated employees of the Bank, for purposes of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA") and not be
construed to provide income to the Executive or Beneficiary under Code prior to
actual receipt of benefits.


Where the following words and phrases appear in the Agreement, they shall have
the respective meanings set forth below, unless their context clearly indicates
to the contrary:


3.1
“Accrued Liability Balance” shall mean the amount accrued by the Bank to fund
the future benefit expense associated with this Agreement. The Bank shall
account for this benefit using Generally Accepted Accounting Principles,
regulatory accounting guidance of the Bank’s primary federal regulator, and
other applicable accounting guidance, including APB 12, FAS 106, or FAS 87,
whichever is appropriate. Accordingly, the Bank shall establish a liability
retirement account for the Executive into which appropriate accruals shall be
made using a reasonable discount rate, which may be adjusted from time to time.



3.2
“Board” shall mean the Board of Directors of the Bank, constituted from time to
time.



3.3
“Change in Control” shall mean a change in ownership or control of the Bank as
defined in Treasury Regulation §1.409A-3(i)(5) or any subsequently applicable
published authority or guidance.



2



--------------------------------------------------------------------------------





3.4
“Disability” shall mean Executive, while actively employed by the Bank: (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Bank. Medical
determination of Disability may be made by either the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Bank, provided that the definition of Disability applied under
such Disability insurance program complies with the requirements of Section
409A. Upon the request of the Plan Administrator, the Executive must submit
proof to the Plan Administrator of Social Security Administration’s or the
provider’s determination.



3.5
“Involuntary Separation from Service” shall mean that the Bank notifies the
Executive in writing that Executive’s employment with the Bank has been
terminated by the Bank for reasons other than “Cause.”



3.6
“Separation from Service” shall mean that the Executive has retired or otherwise
has a termination of employment with the Bank. For purposes of this Agreement,
whether a termination of employment or service has occurred is determined based
on whether the facts and circumstances indicate that the Bank and Executive
reasonably anticipated that no further services would be performed after a
certain date, or that the level of bona fide services the Executive would
perform after such date (whether as an Executive or as an independent
contractor) would permanently decrease to no more than twenty percent (20%) of
the average level of bona fide services performed (whether as an Executive or an
independent contractor) over the immediately preceding thirty-six (36) month
period (or the full period of services to the Bank if the Executive has been
providing services to the Bank less than 36 months). Facts and circumstances to
be considered in making this determination include, but are not limited to,
whether the Executive continues to be treated as an Executive for other purposes
(such as continuation of salary and participation in Executive benefit
programs), whether similarly situated service providers have been treated
consistently, and whether the Executive is permitted, and realistically
available, to perform services for other service recipients in the same line of
business. An Executive will be presumed not to have separated from service where
the level of bona fide services performed continues at a level that is fifty
percent (50%) or more of the average level of service performed by the Executive
during the immediately preceding thirty-six (36) month period. A Separation from
Service will not be deemed to have occurred while the Executive is on military
leave, sick leave, or other bona fide leave of absence, provided Executive has
the right to reemployment under an applicable statute or by contract.



3.7
“Cause” shall mean:

(a)
Willful malfeasance or gross negligence in the performance of Executive’s
duties; or

(b)
Conduct demonstrably and significantly harmful to the Bank or a financial
institution subsidiary; or

(c)
Conviction of a felony.



3

--------------------------------------------------------------------------------





3.8
“Voluntary Separation from Service” shall mean the Executive terminates his or
her employment by the Bank after notifying the Bank in writing that Executive is
resigning their position with the Bank.



3.9
“Year of Service” shall mean each completed 12-month period of time during which
Executive is employed on a full-time basis with the Bank, commencing with the
Executive’s first date of hire and each anniversary thereof and continuing
through Separation from Service. The Board shall have discretion to grant a Year
of Service for nonconsecutive Years of Service in its sole discretion.



Article 4
Beneficiary


4.1
Beneficiary. Executive shall have the right to name a Beneficiary of the death
benefit, if any, described in Article 1 herein. Executive shall have the right
to name such Beneficiary at any time prior to Executive’s death and submit it to
the Plan Administrator (or Plan Administrator’s representative) on the form
provided. Once received and acknowledged by the Plan Administrator, the form
shall be effective. The Executive may change a Beneficiary designation at any
time by submitting a new form to the Plan Administrator. Any such change shall
follow the same rules as for the original Beneficiary designation and shall
automatically supersede the existing Beneficiary form on file with the Plan
Administrator.



4.2
Failure to Designate a Beneficiary. If Executive dies without a valid
Beneficiary designation on file with the Plan Administrator, the Executive’s
surviving spouse, if any, shall become the designated Beneficiary. If Executive
has no surviving spouse, death benefits shall be paid to the personal
representative of Executive’s estate.



4.3
Facility of Distribution. If the Plan Administrator determines in its discretion
that a benefit is to be paid to a minor, to a person declared incompetent, or to
a person incapable of handling the disposition of that person’s property, the
Plan Administrator may direct distribution of such benefit to the guardian,
legal representative or person having the care or custody of such minor,
incompetent person or incapable person. The Plan Administrator may require proof
of incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Any distribution of a benefit shall be a
distribution for the account of the Executive and the Beneficiary, as the case
may be, and shall be a complete discharge of any liability under the Agreement
for such distribution amount.



Article 5
General Limitations


5.1
Termination for Cause. Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not distribute any benefit under this Agreement if
Executive’s employment is terminated for Cause.



5.2
Removal. Notwithstanding any provision of this Agreement to the contrary, the
Bank shall not distribute any benefit under this Agreement if the Executive is
subject to a final removal or prohibition order issued by an appropriate federal
banking agency pursuant to Section 8(e) of the Federal Deposit Insurance Act.





4

--------------------------------------------------------------------------------





Article 6
Administration of Agreement


6.1
Plan Administrator. The Bank, acting through the Board and authorized officers,
shall be the Plan Administrator. The Bank may appoint a Committee (“Committee”)
of one or more individuals in the employment of Bank for the purpose of
discharging the administrative responsibilities of the Bank under the Plan. The
Bank may remove a Committee member for any reason and may fill any vacancy
created. The Committee shall represent the Bank in all matters concerning the
administration of this Plan; provided however, the final authority for all
administrative and operational decisions relating to the Plan remains with the
Bank.



6.2
Authority of Plan Administrator. The Plan Administrator shall have full power
and authority to adopt rules and regulations for the administration of the Plan,
provided they are not inconsistent with the provisions of this Plan, to
interpret, alter, amend or revoke any rules and regulations so adopted, to enter
into contracts on behalf of the Bank with respect to this Agreement, to make
discretionary decisions under this Plan, to demand satisfactory proof of the
occurrence of any event that is a condition precedent to the commencement of any
payment or discharge of any obligation under the Plan, and to perform any and
all administrative duties under this Plan.



6.3
Recusal. An individual serving as Plan Administrator may be eligible to
participate in the Plan, but such person shall not be entitled to participate in
discretionary decisions under Articles 6 or 7 relating to such person’s own
interests in the Plan.



6.4
Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.



6.5
Binding Effect of Decisions. The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Agreement.



6.6
Indemnification of Plan Administrator. The Bank shall indemnify and hold
harmless any party contracted for the purposes of assisting the Plan
Administrator in performing its duties under this Agreement against any and all
claims, losses, damages, expenses or liabilities arising from any action or
failure to act with respect to this Agreement, except in the case of willful
misconduct by such contracted party.



6.7
Bank Information. To enable any party contracted for the purposes of assisting
the Plan Administrator in performing its duties under this Agreement to perform
its functions, the Bank shall supply full and timely information to such
contracted party on all matters relating to the date and circumstances of any
event triggering a benefit hereunder.







5

--------------------------------------------------------------------------------







Article 7
Claims and Review Procedures


7.1
Claims Procedure. An Executive or Beneficiary (“claimant”) who has not received
benefits under the Agreement that he or she believes should be distributed shall
make a claim for such benefits as follows:



7.1.1
Initiation – Written Claim. The claimant initiates a claim by submitting to the
Plan Administrator a written claim for the benefits.



7.1.2
Timing of Plan Administrator Response. The Plan Administrator shall respond to
such claimant within 90 days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.



7.1.3
Notice of Decision. If the Plan Administrator denies part or all of the claim,
the Plan Administrator shall notify the claimant in writing of such denial. The
Plan Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth:



(a)
The specific reasons for the denial;

(b)
A reference to the specific provisions of the Agreement on which the denial is
based;

(c)
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

(d)
An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

(e)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.



7.2
Review Procedure. If the Plan Administrator denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:



7.2.1
Initiation – Written Request. To initiate the review, the claimant, within 60
days after receiving the Plan Administrator’s notice of denial, must file with
the Plan Administrator a written request for review.



7.2.2
Additional Submissions – Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.



6

--------------------------------------------------------------------------------





7.2.3
Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.



7.2.4
Timing of Plan Administrator Response. The Plan Administrator shall respond in
writing to such claimant within 60 days after receiving the request for review.
If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the
response period by an additional 60 days by notifying the claimant in writing,
prior to the end of the initial 60-day period that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.



7.2.5
Notice of Decision. The Plan Administrator shall notify the claimant in writing
of its decision on review. The Plan Administrator shall write the notification
in a manner calculated to be understood by the claimant. The notification shall
set forth:



(a)
The specific reasons for the denial;

(b)
A reference to the specific provisions of the Agreement on which the denial is
based;

(c)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

(d)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a).

Article 8
Amendments and Termination


8.1
Amendment and Termination – in General. This Agreement may be amended or
terminated only by a written agreement signed by the Bank and the Executive.
Notwithstanding anything in the previous sentence to the contrary, the Bank may
amend this Agreement to conform to written directives to the Bank from its
banking regulators.



8.2
Termination or Modification of Agreement by Reason of Change in the Law, Rules,
or Regulations. The Bank is entering into this Agreement upon the assumption
that certain existing tax laws. The Bank reserves the right to terminate or
modify this Agreement if necessary to conform to any change in tax or other laws
affecting the operation of or benefits under this Agreement or application of
such laws in order to maintain the intended tax treatment of such benefits, or
otherwise to respond to such change in law or application of law.



8.3
Subsequent Changes to Time and Form of Payment. The Bank may permit a change by
the Executive to the time and form of benefit distributions. Any such change
shall be considered made only when it becomes irrevocable under the terms of the
Agreement. Any change will be considered irrevocable not later than thirty (30)
days following acceptance of the change by the Plan Administrator, subject to
the following rules:



(1)
the subsequent deferral election may not take effect until at least twelve (12)



7

--------------------------------------------------------------------------------






months after the date on which the election is made;
(2)
the payment (except in the case of death, disability, or unforeseeable
emergency) upon which the subsequent deferral election is made is deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been paid; and

(3)
in the case of a payment made at a specified time, the election must be made not
less than twelve (12) months before the date the payment is scheduled to be
paid.



Article 9
Miscellaneous


9.1
Binding Effect. This Agreement shall bind the Executive and the Bank, and their
beneficiaries, survivors, executors, administrators and transferees.



9.2
No Guarantee of Employment. This Agreement is not a contract for employment. It
does not give the Executive the right to remain as an employee of the Bank, nor
does it interfere with the Bank's right to discharge the Executive. It also does
not require the Executive to remain an employee nor interfere with the
Executive's right to terminate employment at any time.



9.3
Non-Transferability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.



9.4
Tax Withholding. The Bank shall withhold any taxes that are required to be
withheld from the benefits provided under this Agreement. The Executive
acknowledges that the Bank’s sole liability regarding taxes is to forward any
amounts withheld to the appropriate taxing authority(ies).



9.5
Applicable Law. The Agreement and all rights hereunder shall be governed by the
laws of the State of New Jersey, except to the extent preempted by the laws of
the United States of America.



9.6
Unfunded Arrangement. The Executive is a general unsecured creditor of the Bank
for the distribution of benefits under this Agreement. The benefits represent
the mere promise by the Bank to distribute such benefits. The rights to benefits
are not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors. Any
insurance on the Executive's life or other informal funding asset is a general
asset of the Bank to which the Executive has no preferred or secured claim.



9.7
Reorganization. The Bank shall not merge or consolidate into or with another
bank, or reorganize, or sell substantially all of its assets to another bank,
firm, or person unless such succeeding or continuing bank, firm, or person
agrees to assume and discharge the obligations of the Bank under this Agreement.
Upon the occurrence of such event, the term “Bank” as used in this Agreement
shall be deemed to refer to the successor or survivor bank.



9.8
Entire Agreement. This Agreement constitutes the entire agreement between the
Bank and the Executive as to the subject matter hereof. No rights are granted to
the Executive by virtue of this Agreement other than those specifically set
forth herein.





8

--------------------------------------------------------------------------------






9.9
Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.



9.10
Alternative Action. In the event it shall become impossible for the Bank or the
Plan Administrator to perform any act required by this Agreement, the Bank or
Plan Administrator may in its discretion perform such alternative act as most
nearly carries out the intent and purpose of this Agreement and is in the best
interests of the Bank.



9.11
Headings. Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any of its
provisions.



9.12
Validity. In case any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal and invalid provision has never been inserted herein.



9.13
Notice. Any notice or filing required or permitted to be given to the Bank or
Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

Attn: Claire M. Chadwick
Atlantic Stewardship Bank
630 Godwin Avenue
Midland Park, NJ 07432

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.


Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.


9.14
Opportunity to Consult with Independent Advisors. The Executive acknowledges
that he has been afforded the opportunity to consult with independent advisors
of his choosing including, without limitation, accountants or tax advisors and
counsel regarding both the benefits granted to him under the terms of this
Agreement and the (i) terms and conditions which may affect the Executive's
right to these benefits, and (ii) personal tax effects of such benefits
including, without limitation, the effects of any federal or state taxes,
Section 280G of the Code, Section 409A of the Code, and any other taxes, costs,
expenses or liabilities whatsoever related to such benefits, which in any of the
foregoing instances the Executive acknowledges and agrees shall be the sole
responsibility of the Executive notwithstanding any other term or provision of
this Agreement. The Executive further acknowledges and agrees that the Bank
shall have no liability whatsoever related to any such personal tax effects or
other personal costs, expenses, or liabilities applicable to the Executive and
further specifically waives any right for himself or herself, and his or her
heirs, beneficiaries, legal representatives, agents, successor and assign to
claim or assert liability on the part of the Bank related to the matters
described above in this Section 9.14. The Executive further acknowledges that he
has read, understands and consents to all of the



9

--------------------------------------------------------------------------------






terms and conditions of this Agreement, and that he enters into this Agreement
with a full understanding of its terms and conditions.


9.15
Restriction on Timing of Distribution. Solely to the extent necessary to avoid
penalties under Section 409A, distributions under this Agreement may not
commence earlier than six (6) months after a Separation from Service (as
described under the “Separation from Service” provision herein) if, pursuant to
Internal Revenue Code Section 409A, the participant hereto is considered a
“specified employee” of a publicly-traded company. In the event a distribution
is delayed pursuant to this Section, the originally scheduled distribution shall
be delayed for six (6) months, and shall commence instead on the first day of
the seventh month following Separation from Service. If payments are scheduled
to be made in installments, the first six (6) months of installment payments
shall be delayed, aggregated, and paid instead on the first day of the seventh
month, after which all installment payments shall be made on their regular
schedule. If payment is scheduled to be made in a lump sum, the lump sum payment
shall be delayed for six (6) months and instead be made on the first day of the
seventh month.



9.16
Certain Accelerated Payments. The Bank may make any accelerated distribution
permissible under Treasury Regulation 1.409A-3(j)(4), provided that such
distribution(s) meets the requirements of Section 1.409A-3(j)(4), or as
otherwise permitted under Section 409A.



9.17
Nonwaiver. The failure of either party to enforce at any time or for any period
of time any one or more of the terms or conditions of this Agreement shall not
be a waiver of such term(s) or condition(s) or of that party’s right thereafter
to enforce each and every term and condition of this Agreement.



IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement as of the date indicated above.




EXECUTIVE:    


/s/ Claire M. Chadwick
Claire Chadwick






ATLANTIC STEWARDSHIP BANK:


Signed:     /s/ Paul Van Ostenbridge        


By:     Paul Van Ostenbridge    


Title:     President and CEO    




10


    

--------------------------------------------------------------------------------





BENEFICIARY DESIGNATION FORM


( )    New Designation
( )    Change in Designation


I,___________________________, designate the following as Beneficiary under the
Agreement:


Primary:
 _______________________________________________________________


Name Relationship


 __________________________________________________________________


Name Relationship


  ______ %




  ______ %
Contingent:
 _______________________________________________________________


Name Relationship


 __________________________________________________________________


Name Relationship


  ______ %




  ______ %



Notes:
•
Please PRINT CLEARLY or TYPE the names of the beneficiaries.

•
To name a trust as Beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

•
To name your estate as Beneficiary, please write “Estate of [your name]”.

•
Be aware that none of the contingent beneficiaries will receive anything unless
ALL of the primary beneficiaries predecease you.



I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death.




Name:    ______________________________






Signature:    ______________________________ Date: ________






Received by the Plan Administrator [Bank] this__________day of_______________,
2____


By:     ______________________________


Title:     ______________________________






    